Harrison, J.,
dissenting.
While Nunn started across Huntington Avenue when the light controlling traffic proceeding in the direction in which he was walking was red, he did so with due regard of approaching traffic. He was not negligent because there was no traffic approaching on Huntington Avenue, and traffic on 37th Street was stopped in "obedience to the red light. During Nunn’s *841progress across Huntington Avenue the traffic signal changed to green. It thereby became the duty of Floyd to do the necessary to permit Nunn to complete his crossing safely and expeditiously. Floyd failed to do this.
It is clear from the record that Nunn was guilty of no negligence that proximately caused or proximately contributed to cause the accident in which he was injured. A jury has found in his favor and its verdict has the approval of the trial judge. The ends of justice do not require a remand of this case. I would affirm.